DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Examiner’s Note
	Examiner has cited particular paragraphs/columns and line numbers or figures in the references as applied to the claims below for convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations with the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to the Applicant’s definition which is not specifically set forth in the claims.
Specification
	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware of, in the specification.

Objection to Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Autonomous Vehicle Control System that Utilizes Predicted Trajectory Models of Surrounding Objects and Vehicles and Compares them with their Actual Measured Behavior in Order to Control the Vehicle Accordingly.

Objection to Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Status of Application
The list of claims 1-20 is pending. Claim(s) 1, 8 and 14 is/are the independent claim(s) observed in the application. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The Office has found herein that the claims do not contain limitations of means or means type language that must be analyzed under 35 U.S.C. §112 (f).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 8, 10-12 and 14-20 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Refaat et al. (United States Patent Publication 2020/0150665 A1), referenced as Refaat moving forward.

With respect to claim 1, Refaat discloses: “A method for detecting prediction errors, comprising: detecting a road user;” [Refaat, ¶: 0003]
“determining respective predicted data for the road user;” [Refaat, ¶: 0003, 0004]
“storing, in a data structure, the respective predicted data;” [Refaat, ¶: 0023-0025, 0039]
“storing, in the data structure, actual data of the road user;” [Refaat, ¶: 0023-0025, 0030, 0032]
“obtaining an average prediction displacement error using at least one of the actual data and at least two corresponding respective predicted data, wherein the average prediction displacement error indicates a displacement that an actual trajectory of the road user exhibits compared to a predicted trajectory of the road user through time,” [Refaat, ¶: 0004, 0021, 0046-0054, 0059]
“and wherein the at least two corresponding respective predicted data are predictions of the at least one of the actual data;” [Refaat, ¶: 0003, 0004, 0017, 0019, 0020, 0039]
“and determining a prediction accuracy based on the average prediction displacement error.” [Refaat, ¶: 0004, 0051, 0052]

With respect to claim 2, Refaat discloses: “The method of claim 1, wherein the respective predicted data and the actual data comprise respective longitudinal and latitudinal data.” [Refaat, ¶: 0032]

With respect to claim 3, Refaat discloses: “The method of claim 2, wherein the respective predicted data and the actual data comprise longitudinal and latitudinal data” [Refaat, ¶: 0032]
“further comprise respective at least one of heading data, velocity data, or speed data.” [Refaat, ¶: 0004, 0033, 0037, 0044]

With respect to claim 4, Refaat discloses: “The method of claim 1, wherein obtaining the average prediction displacement error using the at least one of the actual data and the at least two corresponding respective predicted data, comprises: obtaining a first difference between the at least one the of actual data and a first of the at least two corresponding respective predicted data;” [Refaat, ¶: 0004, 0021, 0046-0054, 0059]
“obtaining a second difference between the at least one of the actual data and a second of the at least two corresponding respective predicted data;” [Refaat, ¶: 0004, 0021, 0046-0054, 0059]
“and obtaining the average prediction displacement error using the first difference and the second difference.” [Refaat, ¶: 0004, 0051, 0052]

With respect to claim 5, Refaat discloses: “The method of claim 1, further comprising: determining a driving behavior of the road user based on the prediction accuracy.” [Refaat, ¶: 0002, 0016, 0017, 0021, 0039, 0040, 0059]

With respect to claim 6, Refaat discloses: “The method of claim 5, further comprising: autonomously preforming a driving maneuver responsive to determining that the road user is a non-safe driver.” [Refaat, ¶: 0017-0021]

With respect to claim 8, Refaat discloses: “A method for detecting map errors, comprising: detecting a road user;” [Refaat, ¶: 0003]
“storing, in a data structure, actual data of the road user;” [Refaat, ¶: 0023-0025, 0030, 0032]
“storing, in the data structure, map data corresponding to the actual data, wherein the map data is obtained from a high-definition map;” [Refaat, Fig. 2 and 4, ¶: 0028, 0030-0032, 0038, 0040]
“obtaining an average map displacement error based on a comparison of at least some of the actual data and corresponding at least some map data, wherein the average map displacement error indicates differences between a mapped driveline of a lane and how the road user actually traverses the lane;” [Refaat, Fig. 8a and 8b, ¶: 0049, 0050]
“and determining a map accuracy based on the average map displacement error.” [Refaat, 8a and 8b, ¶: 0049, 0050, 0058, 0059]

With respect to claim 10, Refaat discloses: “The method of claim 8, wherein the map data corresponds to the mapped driveline that is obtained from the high-definition map.” [Refaat, Fig. 8a and 8b, ¶: 0049, 0050, 0058, 0059]

With respect to claim 11, Refaat discloses: “” [Refaat, ¶: 0002, 0016, 0017, 0021, 0039, 0040, 0059]

With respect to claim 12, Refaat discloses: “The method of claim 8, further comprising: planning a trajectory according to a modified driveline that is based on the average map displacement error instead of the mapped driveline.” [Refaat, ¶:]

With respect to claim 14, Refaat discloses: “An apparatus, comprising: a processor configured to: detect a road user;” [Refaat, ¶: 0003]
“store, in a data structure, actual data of the road user;” [Refaat, ¶: 0023-0025, 0030, 0032]
“store, in the data structure, map data corresponding to the actual data, wherein the map data is obtained from a high-definition map;” [Refaat, Fig. 2 and 4, ¶: 0028, 0030-0032, 0038, 0040]
“obtain an average map displacement error based on a comparison of at least some of the actual data and corresponding at least some map data, wherein the average map displacement error indicates differences between a mapped driveline of a lane and how the road user actually traverses the lane;” [Refaat, Fig 8a and 8b, ¶: 0049, 0050]
“and determine a map accuracy based on the average map displacement error.” [Refaat, Fig. 8a and 8b, ¶: 0049, 0050, 0058, 0059]

With respect to claim 15, Refaat discloses: “The apparatus of claim 14, wherein the processor is further configured to: determine respective predicted data for the road user;” [Refaat, ¶: 0003, 0004]
“store, in the data structure, the respective predicted data;” [Refaat, ¶: 0023-0025, 0039]
“obtain an average prediction displacement error using at least one of the actual data and at least two corresponding respective predicted data, wherein the average prediction displacement error indicates a displacement that an actual trajectory of the road user exhibits compared to a prediction a trajectory of the road user through time,” [Refaat, ¶: 0004, 0021, 0046-0054, 0059]
“and wherein the at least two corresponding respective predicted data are predictions of the at least one of the actual data;” [Refaat, ¶: 0003, 0004, 0017, 0019, 0020, 0039]
“and determine a prediction accuracy based on the average prediction displacement error.” [Refaat, ¶: 0004, 0051, 0052]

With respect to claim 16, Refaat discloses: “The apparatus of claim 15, wherein the respective predicted data and the actual data comprise respective longitudinal and latitudinal data.” [Refaat, ¶: 0032]

With respect to claim 17, Refaat discloses: “The apparatus of claim 15, wherein to obtain the average prediction displacement error using the at least one of the actual data and the at least two corresponding respective predicted data, comprises to: obtain a first difference between the at least one the of actual data and a first of the at least two corresponding respective predicted data;” [Refaat, ¶: 0004, 0021, 0046-0054, 0059]
“obtain a second difference between the at least one of the actual data and a second of the at least two corresponding respective predicted data;” [Refaat, ¶: 0004, 0021, 0046-0054, 0059]
“and obtain the average prediction displacement error using the first difference and the second difference.” [Refaat, ¶: 0004, 0051, 0052]

With respect to claim 18, Refaat discloses: “The apparatus of claim 15, wherein the processor is further configured to: determine a driving behavior of the road user based on the prediction accuracy.” [Refaat, ¶: 0002, 0016, 0017, 0021, 0039, 0040, 0059]

With respect to claim 19, Refaat discloses: “The apparatus of claim 14, wherein the map data corresponds to the mapped driveline that is obtained from the high-definition map.” [Refaat, Fig.2, ¶: 0028, 0030-0032, 0040]

With respect to claim 20, Refaat discloses: “The apparatus of claim 14, wherein the processor is further configured to: modify the mapped driveline in the high-definition map based on the average map displacement error to obtain a modified driveline; and plan a trajectory according to the modified driveline.” [Refaat, ¶: 0002, 0004, 0016, 0017, 0021, 0039, 0040, 0051, 0052, 0059]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim 7 is rejected under 35 USC 103 as being unpatentable over Refaat in view of SIM et al. (United States Patent Publication 2018/0354508 A1), referenced as Sim moving forward. 

With respect to claim 7, while Refaat discloses “The method of claim 6,”. Refaat does not specifically state avoiding the driver’s blind spot.
Sim, which is also a vehicle control system, teaches “wherein the driving maneuver comprises a maneuver to avoid driving in a blind spot of the road user.” [Sim, ¶: 0057-0059]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle control method disclosed by Refaat to incorporate the teachings of Sim. By combining these two inventions, the outcome is a method of vehicle control that has an improved ability to prevent accidents by preventing situations in which one may move into another due to being unaware of the vehicle’s presence [Sim, ¶: 0003].

Claim 9 is rejected under 35 USC 103 as being unpatentable over Refaat in view of Ostafew (United States Patent Publication 2019/0369616 A1). 

With respect to claim 9, while Refaat discloses “The method of claim 8,”. Refaat does not specifically state having a circular buffer.
Ostafew, which is also a vehicle control system, teaches “wherein the data structure is a circular buffer.” [Ostafew, ¶: 0303-0305]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle control method disclosed by Refaat to incorporate the teachings of Ostafew. By combining these two inventions, the outcome is a method of vehicle control that is able to determine the trajectory of objects in close vicinity to the vehicle by making sure they are not too distant from the sensor observation [Ostafew, ¶: 0303-0304].

Claim 13 is rejected under 35 USC 103 as being unpatentable over Refaat in view of Merfels et al. (United States Patent Publication 2021/0035449 A1), referenced as Merfels moving forward. 

With respect to claim 13, while Refaat discloses “The method of claim 8,”. Refaat does not specifically state what to do in situations where an object such as a road sign is detected but not explicitly identifiable.
Merfels, which is also a vehicle control system, teaches “responsive to detecting an object that is obstructing a trajectory of the road user, determining that the map accuracy is unknown.” [Merfels, ¶: 0017, 0018, 0039]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle control method disclosed by Refaat to incorporate the teachings of Merfels. By combining these two inventions, the outcome is a method of vehicle control that is able to determine what areas of the map require updating in order to minimize the number of unknown areas and ultimately reduce the potential costs of carrying out this operation [Merfels, ¶: 0017].

Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached form 892.
McGill, JR. et al. (United States Patent Publication 2020/0089246 A1) teaches systems and methods related to vehicle control that predicts trajectories of vehicles and iteratively updates them.
Daudelin et al. (United States Patent Publication 2021/0056712 A1) teaches systems and methods related to tracking dynamic objects in a surrounding environment of a vehicle. 
Garimella et al. (United States Patent Publication 2021/0271901 A1) teaches techniques for determining predictions on a top-down representation of an environment based on vehicle actions.  
Burisch et al. (United States Patent Publication 2022/0188667 A1) teaches a method that includes assessing first and second sensor data and generating prediction data accordingly.  
Kabzan et al. (United States Patent Publication 2022/0234618 A1) teaches route generation for an autonomous vehicle using homotopies and generating plurality of potential trajectories based on these homotopies. 
Yang et al. (United States Patent Publication 2022/0379920 A1) teaches a trajectory planning method for an autonomous vehicle that includes a lateral displacement planner.  
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMI N BEDEWI whose telephone number is (571)272-5753. The examiner can normally be reached Monday - Thursday - 6:00 am - 11:00 am & 12:00pm - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.N.B./Examiner, Art Unit 3669    
12/15/2022


/JESS WHITTINGTON/Examiner, Art Unit 3669